t c no united_states tax_court bestate of frank a branson deceased mary m march executor petitioner v commissioner of internal revenue respondent docket no filed date p reported the date-of-death fair market values of the stock of s and w as dollar_figure and dollar_figure respectively per share p sold some of the s stock for dollar_figure per share and all the w stock for dollar_figure per share the gain realized on the sales by p was distributed to the residuary legatee m who reported the gain on her federal_income_tax return and paid the income_tax due r determined a deficiency in p's estate_tax liability r's determination was based on his assertion that at the date of death the fair market values of the s and w shares were dollar_figure and dollar_figure respectively per share in estate of branson v commissioner tcmemo_1999_231 we found that the date-of-death fair market values of the s and w shares were dollar_figure and dollar_figure respectively p asserts that it is entitled to equitable_recoupment of the income_tax overpaid by m the refund of which is barred by the statute_of_limitations held under the doctrine_of equitable_recoupment p is entitled to a credit for the income_tax overpaid by m on the gain recognized on the sales of the shares due to the lower values reported on the estate_tax_return 106_tc_430 101_tc_551 followed robert a mills marco l quazzo and mary catherine wirth for petitioner rebecca t hill bryce a kranzthor and elizabeth groenewegen for respondent opinion parr judge in estate of branson v commissioner tcmemo_1999_231 branson i we redetermined the increased value of the shares of savings bank of mendocino county savings and bank of willits willits included in decedent's gross_estate we now consider whether this court has authority to apply equitable_recoupment in light of the opinion of the court_of_appeals for the sixth circuit in 153_f3d_302 6th cir affg on other grounds 107_tc_189 and if so whether petitioner is entitled under that doctrine to credit for the taxes paid_by the residuary legatee on the excessive gain recognized from the sales of the shares due to the lower values provided by the estate_tax_return following our opinions in 106_tc_430 and 101_tc_551 we hold that this court has authority to apply equitable_recoupment we further hold that petitioner is entitled to recoup the residuary legatee's excessive payment of income_tax against the estate_tax deficiency the relevant facts are taken from our findings in branson i the parties' submissions and the existing record petitioner is the estate of frank a branson decedent who died testate on date in mendocino california mary march march decedent's daughter is the executrix and residuary legatee of the estate march's legal address was potter valley california at the time the petition in this case was filed unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar unless otherwise indicated background at the time of his death decedent owned big_number shares of savings stock and shares of willits stock petitioner reported the value of the savings and willits shares as dollar_figure and dollar_figure respectively per share on its form_706 united_states estate and generation-skipping_transfer_tax return decedent's will provided that all estate_taxes were to be paid from the residue of the estate pursuant to a court order march as executrix was granted authority to sell big_number shares of savings stock at dollar_figure per share and shares of willits stock at dollar_figure per share march sold the shares in and paid federal and state of california estate_taxes of dollar_figure and dollar_figure respectively march as executrix and residuary legatee assumed individual liability for any estate_taxes later found due from petitioner petitioner reported the capital_gain from the sales of the savings and willits shares on schedule d of its form_1041 u s fiduciary income_tax return which it filed on or about date petitioner calculated the gain by subtracting the value of the shares reported on the estate_tax_return from the amount received from their sale petitioner reported dollar_figure of gain from the sale of the savings shares and dollar_figure from the sale of the willits shares ’ petitioner however did not pay any income_tax on these gains instead it reported a net_long-term_capital_gain distribution of dollar_figure to march on schedule_k-1 beneficiary's share of income deductions credits btc which it attached to the form_1041 march and her husband charles march filed their form_1040 u s individual_income_tax_return using the status of ‘petitioner also reported dollar_figure of long-term_capital_gain from the sale of big_number shares of pg e stock and a dollar_figure net long- term capital_loss_carryover from the value of the pg e shares and the loss carryover are not at issue in this case married filing joint_return on or about date and paid the tax due march reported the dollar_figure gain on line of schedule d which was attached to the form_1040 as net long- term gain_or_loss from partnerships s_corporations and fiduciaries respondent determined a deficiency in petitioner's estate_tax liability on the grounds that the fair market values of the savings and willits shares on the date of death were dollar_figure and dollar_figure respectively per share in branson i we found that the date-of-death fair market values of the savings and willits shares were dollar_figure and dollar_figure respectively petitioner asserts that it is entitled to equitable_recoupment of the income_tax overpaid by march the refund of which is barred by the statute_of_limitations in determining the amount of its federal estate_tax liability discussion relying upon 153_f3d_302 6th cir respondent asserts that this court lacks jurisdiction to consider petitioner's claim for equitable_recoupment in 101_tc_551 mueller ii we opined that we have jurisdiction to consider claims of equitable_recoupment in 107_tc_189 mueller iii we held that equitable_recoupment is restricted to use as a defense against an otherwise valid claim as a result of our valuation of the stock includable in mueller's estate see estate of mueller v commissioner tcmemo_1992_284 and the taxpayer's failure to claim a large previously taxed property credit on its federal estate_tax_return it became apparent that there was no deficiency in estate_tax rather the taxpayer was entitled to recover an overpayment of estate_tax regardless of equitable_recoupment inasmuch as application of equitable_recoupment under these circumstances would have increased the amount the taxpayer was entitled to recover as an overpayment rather than reduce a deficiency we held that equitable_recoupment was not available the taxpayer appealed the court_of_appeals for the sixth circuit affirmed mueller iii on the ground that this court lacked jurisdiction to consider the affirmative defense of equitable_recoupment see estate of mueller v commissioner supra the court_of_appeals for the sixth circuit interpreted sec_6214 and sec_6512 together to explicitly confer on the tax_court jurisdiction to do no more than determine the amount of the deficiency before it the tax court's jurisdiction cannot extend beyond its statutory confines to encompass an equitable remedy such as recoupment because the tax_court is a court of limited jurisdiction and lacks general equitable powers and because t he tax_court and its divisions shall have such jurisdiction as is conferred on on them by title_26 estate of mueller v commissioner f 3d pincite citations omitted the court_of_appeals further relied upon 320_us_418 and several cases decided in federal courts which have cited gooch milling ’ for the proposition that this court does not have jurisdiction to consider the affirmative defense of equitable_recoupment the jurisdictional status of equitable_recoupment in this court has had a long history which we reviewed with painstaking care in 106_tc_430 and in mueller ii we do not here reiterate that history except to distinguish our position from that of the court_of_appeals for the sixth circuit in mueller ii we interpreted commissioner v gooch milling elevator co supra as presenting the question whether the board_of_tax_appeals had authority to apply the doctrine_of equitable_recoupment in income_tax cases we concluded that gooch milling does not prevent this court from considering the affirmative defense of equitable_recoupment when it is properly raised ina timely suit for redetermination of a tax_deficiency over which we have jurisdiction see mueller ii t c pincite see 329_us_296 164_f2d_421 2d cir 148_f2d_957 9th cir affg 47_bta_952 51_tc_994 16_tc_48 in its opinion the court_of_appeals for the sixth circuit did not consider the difference between the board_of_tax_appeals and the tax_court at the time the board_of_tax_appeals decided the issue of whether it could consider equitable_recoupment in gooch milling elevator co the board was an independent agency in the executive branch of the government see sec k of the revenue act of ch 43_stat_253 as a result of the tax reform act of publaw_91_172 83_stat_487 the tax_court became a legislative court under article i of the constitution see sec_7441 501_us_868 congress enacted legislation in with the express purpose of making the tax_court an article i court rather than an executive agency thus the tax_court exercises judicial rather than executive legislative or administrative power see freytag v commissioner supra pincite the difference between an agency of the executive branch and an article i court is material to this issue the tax court's function and role in the federal judicial scheme closely resemble those of the federal district courts and it exercises its judicial power in much the same way as the federal district courts exercise theirs freytag v commissioner supra pincite 5see also 165_f3d_572 7th cir the present tax continued moreover in deciding cases over which we have jurisdiction we have applied the equity-based principles of waiver duty_of_consistency estoppel substantial compliance abuse_of_discretion laches and the tax_benefit_rule see 92_tc_776 fn refs omitted thus this court should be properly viewed as exercising full judicial power within its limited subject matter jurisdiction ’ furthermore in 494_us_596 n the supreme court noted we have no occasion to pass upon the question whether dalm could have raised a recoupment claim in the tax_court see also id pincite n stevens j dissenting commending the majority's reservation of the question whether the tax_court has authority to consider recoupment thus although the supreme court agreed that the board_of_tax_appeals could not consider equitable_recoupment we believe that the supreme court has left this issue open with respect to the tax_court as presently constituted commissioner v gooch milling blevator co and its progeny therefore do not control the outcome of this case continued court operates pretty indistinguishably from a federal district_court see saltzman irs practice and procedure par at s5-20 2d ed willis equitable_recoupment more pitfalls for the unwary tax note sec_361 date we have found support for our holding that we have authority to apply equitable_recoupment in sec_6214 the concluding language of sec_6214 which speaks in terms of this court's not having jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid emphasis added means that at most we are precluded from determining the income_tax or gift_tax for any prior period see estate of bartels v commissioner t c pincite in redetermining the amount of the estate_tax deficiency in this case we are not determining the amount of income_tax or gift_tax deficiency or overpayment from any prior period see id we are considering such facts with relation to the share value included in both corpus and income so that this item may be examined in all its aspects as is necessary to correctly sec_6214 provides the tax_court in redetermining a deficiency of income_tax for any taxable_year or of gift_tax for any calendar_year or calendar_quarter shall consider such facts with relation to the taxes for other years or calendar guarters as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid see infra pp redetermine the amount of the estate_tax deficiency now before us in estate of bartels v commissioner supra pincite we stated what 1s involved herein is a question of our authority and not a question of our jurisdiction since we already have jurisdiction by virtue of the income_tax deficiency_notice and the timely petition filed in response thereto thus the cases articulating a principle that the jurisdiction of this court is limited to that conferred upon it by congress represented by commissioner v gooch milling elevator co supra and its progeny have no application citation omitted therefore 'while we cannot expand our jurisdiction through equitable principles we can apply equitable principles in the disposition of cases that come within our jurisdiction ' see woods v commissioner supra pincite quoting 90_tc_259 hamblen j concurring in this case respondent accepted petitioner's and march's income_tax returns which reported gain calculated by using the fair market values of the shares reported on the estate_tax_return respondent asserted a higher date-of-death fair_market_value for those same shares for estate_tax purposes determined a deficiency in petitioner's estate_tax and issued a statutory_notice_of_deficiency in response petitioner filed its timely ‘furthermore sec_6214 specifically applies only to income and gift_taxes and makes no mention of estate_tax see 101_tc_551 petition with this court there is no doubt that we have jurisdiction of this case we may therefore exercise full judicial power in its disposition court_of_appeals for the ninth circuit any appeal in this case lies to the court_of_appeals for the ninth circuit and we are bound by any decision of that court squarely in point see 54_tc_742 affd 445_f2d_985 10th cir respondent asserts that this issue was settled in the ninth circuit by 148_f2d_957 9th cir affg 47_bta_952 in mohawk petroleum co v commissioner supra the court_of_appeals relied on gooch milling elevator co for its decision that the board_of_tax_appeals lacked jurisdiction to consider equitable_recoupment of income taxes see id pincite because we have found that gooch milling elevator co is not on point it follows that mohawk petroleum co is not dispositive accordingly we disagree with respondent's assertion in mueller ii we found additional support for our decision in sec_7422 sec_6512 and sec_7481 see mueller ii t c pincite considered together these sections indicate that congress intended the tax_court to have full judicial authority to resolve issues over which it has jurisdiction woods v commissioner t c pincite judge halpern further observed that the code is structured to channel tax litigation to the tax_court we are the tax forum of choice because only here can the tax_liability be litigated prior to payment understandably we preside over the vast majority of tax litigation mueller ii t c pincite halpern j concurring citations omitted if this court lacked authority to consider equitable_recoupment a taxpayer without the practical ability to prepay the contested deficiency and sue for refund in a different forum would be precluded from raising a defense available to a more affluent taxpayer who has the means to do so we do not believe that congress intended this result accordingly we shall continue to follow our opinions in 106_tc_430 and mueller ii supra defensive use we held in mueller iii that equitable_recoupment is restricted to use as a defense against an otherwise valid claim for a deficiency and not to increase an overpayment_of_tax see also united_states v dalm u s pincite tax_refund courts are without jurisdiction to consider time-barred refund claims based solely upon equitable_recoupment we have found that petitioner underreported the values of the savings and willits shares on its estate_tax_return accordingly petitioner has a deficiency in estate_tax and is therefore properly positioned to invoke the doctrine_of equitable_recoupment to reduce that deficiency by the amount of the income_tax overpaid because of its use of the same underreported value as the basis of the shares legatee not diligent respondent argues that equitable_recoupment should not be permitted in this case because march was not diligent in seeking a refund of the income_tax paid on the gain passed through to her as residual legatee the estate_tax notice_of_deficiency was issued on date and the limitations_period did not expire on march's income_tax refund until date march thus had more than a year within which to file a protective claim_for_refund in addressing this issue in 287_f2d_654 9th cir the court_of_appeals for the ninth circuit citing 295_us_247 stated it is apparently not the diligence of the taxpayer as to his legal rights which controls but rather the inequity of holding that while the government's rights under a transaction continue unimpaired its adversary's rights thereunder are barred by limitations accordingly we do not consider march's lack of diligence to be a factor in deciding whether petitioner is entitled to claim equitable_recoupment requirements of equitable_recoupment in a recent case the supreme court reaffirmed that a party litigating a tax claim in a timely proceeding may in that proceeding seek recoupment of a related and inconsistent but now time-barred tax claim relating to the same transaction see united_states v dalm supra pincite interpreting 295_us_247 and 301_us_532 a claim of equitable_recoupment requires that the refund or deficiency for which recoupment is sought by way of offset be barred by time that the time-barred offset arise out of the same transaction item or taxable_event as the overpayment or deficiency before the court that the transaction item or taxable_event have been inconsistently subjected to two taxes and that if the subject transaction item or taxable_event involves two or more taxpayers there be sufficient identity of interest between the taxpayers subject_to the two taxes so that the taxpayers should be treated as one see united_states v dalm supra pincite n 172_f3d_1060 8th cir 110_f3d_678 9th cir rach of these requirements is met in the instant case refund time-barred march filed her federal_income_tax return on or about date and payment was made on the same date that the return was filed march has never filed a claim_for_refund therefore a claim_for_refund is barred by sec_6511 single transaction item or taxable_event since bull v united_states supra the supreme court has emphasized that a claim of equitable_recoupment will lie only where the government has taxed a single transaction item or taxable_event under two inconsistent theories see united_states v dalm u s pincite n construing 329_us_296 bull v united_states supra and stone v white supra the terms single transaction item or event are not synonymous and the inclusion of item in this phrase is significant in our case in bull v united_states supra archibald bull bull died owning a partnership_interest including the right to receive future profits the partnership_interest was transferred to his estate and later his estate received the sum of approximately dollar_figure constituting its share of partnership profits earned subseguent to bull's death in the executor at the commissioner's insistence erroneously included this sum in the gross_estate under the theory that it was estate corpus and thus it was subjected to estate_taxes in the government determined a deficiency in the estate's income_tax on the correct theory that the same sum was income to the estate the executor paid the income_tax in later in that same year the executor filed a claim_for_refund for the income_tax paid and sued for refund after the claim was denied in considering the issue before it the supreme court stated a serious and difficult issue is raised by the claim that the same receipt has been made on the basis of both income and estate_tax although the item cannot in the circumstances be both income and corpus and that the alternative prayer of the petition required the court to render a judgment which would redress the illegality and injustice resulting from the erroneous inclusion of the sum in the gross_estate for estate_tax bull v united_states u s pincite emphasis added the supreme court found that the estate's receipt of the sum was properly taxable as income to the estate and that under the facts of the case the item could not be both corpus and income of the estate see bull v united_states supra pincite thus the supreme court viewed the sum of money owed to bull's estate as an item see id pincite we have no reason to believe that the same sum may be defined as an item for income_tax purposes but be defined as something other than an item when included in corpus for purposes of calculating the estate_tax see id pincite in the case at hand the same item in terms of -- - share value was included in both petitioner's corpus in determining the value of the gross_estate and in income ’ therefore the estate_tax and the income_tax were imposed on the same item furthermore under the facts of the case before us this item cannot properly be both corpus and income to the estate the income_tax paid_by the residuary legatee on that identical item is money which the government is not justly entitled to retain see id pincite while here the money was taken through mistake without any element of fraud the unjust retention is immoral and amounts in law to a fraud on the taxpayer's rights in holding that equitable_recoupment was available for the taxpayer to credit the estate_tax paid on the same item subjected petitioner reported the date-of-death fair_market_value of the savings shares at dollar_figure per share and used that amount as the basis in calculating the gain on the shares later sold we have determined that the date-of-death fair_market_value of each savings share is dollar_figure thus dollar_figure dollar_figure minus dollar_figure of share value for each share of savings stock was included in both corpus and income similarly dollar_figure dollar_figure minus dollar_figure of share value for each share of willits stock was included in both corpus and income petitioner sold the shares and calculated the amount of income capital_gain realized from the sale the income passed through the estate to march who reported it on her return and paid the income_tax due thus although march recognized the income it was realized by petitioner to the income_tax the supreme court stated this is because recoupment is in the nature of a defense arising out of some feature of the transaction upon which the plaintiff's action is grounded such a defense is never barred by the statute_of_limitations so long as the main action itself is timely id pincite although the single transaction requirement was mentioned in bull v united_states supra it was the stated ground for decision in rothensies v electric storage battery co supra in that case the taxpayer erroneously paid excise_taxes on the sale of electric storage batteries from date to date in date the taxpayer filed a claim_for_refund for the periods of mid-1922 to the years not barred by the statute_of_limitations and received a refund in although the taxpayer had been deducting the payment of these taxes it did not include the refund in income the government determined a deficiency in the taxpayer's income_tax and the taxpayer paid the deficiency and sued for refund when its claim was denied in both the trial_court and the court_of_appeals for the third circuit the taxpayer asserted successfully that the income_tax for should be reduced by equitable_recoupment for the time-barred excise_tax overpayments for the through mid-1922 years in affirming the district_court the court_of_appeals for the third circuit stated that the same transaction element should - - be interpreted to mean that there be a logical connection between main claim and the recoupment claim 152_f2d_521 3d cir revd 329_us_296 in reversing on this issue the supreme court stated that equitable_recoupment has never been thought to allow one transaction to be offset against another but only to permit a transaction which is made subject of suit by a plaintiff to be examined in all its aspects and judgment to be rendered that does justice in view of the one transaction as a whole rothensies v blectric storage battery co u s pincite in rothensies v electric storage battery co supra it is clear that the case involved separate transactions separate items and separate taxable events the time-barred overpayments arose from the erroneous treatment of many separate sales of and the income_tax batteries as subject_to excise_taxes ’ deficiency arose from the failure to include the refunded open- year excise_taxes in gross_income under the tax_benefit_rule the time-barred refunds of the through mid-1922 excise_taxes and the inclusion of the refunded taxes that were paid in therefore the excise_taxes paid in the time-barred years were not paid on the same item or in the same transaction but on the same type of item or transaction ‘see andrews modern-day equitable_recoupment and the 'two tax effect' avoidance of the statute of limitation in federal tax controversies ariz l rev through in the taxpayer's income had no logical connection the erroneous failure to include the excise_tax refund in income for is not the same transaction as erroneously paying excise_taxes in through mid-1922 furthermore there was no transactional nexus between the time- barred excise_taxes paid in through mid-1922 and the refunded excise_taxes paid in through which the taxpayer was required to include in income in the supreme court has not decided a case based on the single-transaction requirement since rothensies v electric storage battery co supra in a recent case 494_us_596 the court held that equitable_recoupment could only be used defensively and the court stated that since 295_us_247 it has emphasized that a claim of equitable_recoupment will lie only where the government has taxed a single transaction item or taxable_event under two inconsistent theories united_states v dalm supra pincite n consequently the interpretation and application of the single-transaction requirement has been left to the lower courts which has resulted in conflicting authority the cases on which petitioner mainly relies are 355_f2d_233 3d cir revg and remanding per curiam 232_fsupp_543 d n j o'brien v united_states f 2d 7th cir revg 582_fsupp_203 c d ill 706_f2d_871 8th cir 240_f2d_225 4th cir and 287_f2d_654 9th cir in boyle v united_states supra the decedent died in owning preferred_stock with more than years of accumulated undeclared dividends the arrearages the decedent's assets were transferred to his estate including the value of the arrearages and the estate_tax was paid accordingly in the executors distributed the preferred_stock among the four beneficiaries under the will later the beneficiaries on receiving those arrearages declared their receipt and listed them as nontaxable income on their tax returns in after the period of limitations had expired to claim a refund of the estate_taxes the government determined deficiencies in the beneficiaries' income_tax because of their reporting position with respect to the dividends the beneficiaries paid the income_tax deficiencies and brought a suit_for_refund the district_court denied them equitable_recoupment against the time-barred estate_tax holding that the single- transaction test of rothensies v electric storage battery co supra was not satisfied see boyle v united_states f_supp pincite the court_of_appeals for the third circuit reversed finding that there was double_taxation of the single - - item as both corpus and income which sufficed to satisfy the requirements of bull v united_states see boyle v united_states f 2d pincite the court_of_appeals distinguished rothensies v electric storage battery co on the grounds that in rothensies v brlectric storage battery co the taxpayer waited over twenty and the facts in boyle were much years to seek a refund ’ closer to the facts in bull than were the circumstances of the taxpayer in rothensies v electric storage battery co see boyle v united_states f 2d pincite in o'brien v united_states supra decedent's_estate paid estate_tax on the stock of a closely_held_corporation which it valued at dollar_figure96 per share in the year following the decedent's death the government determined a deficiency in the estate_tax asserting a higher value of the stock and the taxpayer one of decedent's heirs filed a petition to the tax_court while the valuation issue was pending the corporation was liquidated and for the purpose of calculating the resulting capital_gain reportable on his income_tax return the taxpayer used the value of the shares reported on the estate_tax_return the government did not dispute this valuation and accepted the payment of income_tax on the gain arising from the liquidation thus the court_of_appeals for the third circuit indicated that in any equitable claim an equitable defense such as laches may bar the claim in the tax_court entered a stipulated decision in the estate_tax case setting the value of the stock at dollar_figure per share the taxpayer did not assert the equitable_recoupment claim in the tax_court case on date the taxpayer filed a claim_for_refund for the income taxes that he overpaid in because of his use of the lower value as the stock's basis the claim_for_refund was denied on the grounds that the period of limitations had run for the taxable_year the taxpayer then filed suit_for_refund in district_court arguing that the basis for the stock should have been higher and using equitable_recoupment as the ground for the suit ’ the district_court agreed finding the single-transaction requirement satisfied like the court_of_appeals for the third circuit in boyle the district_court in o'brien relied upon bull and found that the facts of o'brien were closer to bull than to rothensies v electric storage battery co the court_of_appeals for the seventh circuit reversed on the ground that equitable_recoupment cannot be used offensively as an independent ground the taxpayer also argued for the refund under secs the statutory mitigation provisions the district_court accepted this argument but the court_of_appeals for the seventh circuit reversed this conclusion see 582_fsupp_203 c d ill revd 766_f2d_1038 7th cir for reopening years closed by the statute_of_limitations see o'brien v united_states f 2d pincite the court_of_appeals for the seventh circuit noted however that the single-transaction test had been met the court stated the single transaction test requiring that a single transaction or taxable_event ha s been subjected to two taxes on inconsistent theories rothensies u s pincite s ct pincite also appears to be satisfied on these facts if we adopt the reasoning of the third circuit in boyle the boyle court ruled that the single transaction test was satisfied where undeclared dividends were erroneously treated as assets included as part of the corpus of decedent's_estate and subjected to estate_tax but later were ruled taxable_income upon distribution to the beneficiaries the net effect the court noted was inconsistent treatment of the same fund directly resulting in an overpayment_of_tax by the estate essentially the same situation exists here where inconsistent tax treatment of the same stock in terms of valuation has directly resulted in the overpayment_of_tax by the beneficiaries o'brien v united_states supra pincite1 n petitioner also relies upon 706_f2d_871 8th cir to support its position that double_taxation of the same fund under inconsistent theories satisfies the single-transaction regquirement in estate of vitt v the court_of_appeals for the eighth circuit cited estate of vitt v united_states f 2d 8th cir ina recently decided case 172_f3d_1060 8th cir in coohey v united_states supra the court found that under the facts of that case an amt refund based upon repeal of a statute for one year and the allowance of an amt credit for the following year are clearly a single transaction because without the assessment and payment of the amt for the earlier year there would never have been an amt continued united_states supra edward vitt owned property with his wife verlena which they held as tenants in the entirety even though edward had provided all the consideration for its purchase the vitts conveyed the property by three separate deeds to their daughters and grandchildren retaining a life_estate for their joint lives when edward died in his estate included one- half of the value of the property for estate_tax purposes in reliance upon a revenue_ruling that construed sec_2036 the government determined that the entire value of the property less the actuarial value of verlena's life_estate was includable in edward's gross_estate this resulted in the inclusion of more than one-half of the value of the property in edward's estate the estate paid the tax and interest due and later the revenue_ruling was revoked in verlena died and her estate_tax_return was filed reporting her interest in the property but assigning it no value for estate_tax purposes the estate did not report any value for verlena's interest in the property because it was previously included in edward's estate the government properly asserted that one-half of the value of the property was includable in verlena's estate and determined a deficiency in the estate_tax m4 continued credit given to the taxpayer for the succeeding year the estate paid the deficiency and then filed suit_for_refund in district_court the district_court found that no more than one-half of the value of property was includable in edward's estate and that the value in excess of that amount was included in error see 536_fsupp_403 e d mo affd 706_f2d_871 8th cir further the district_court found that although the taxes were imposed at different times the subject matter of the tax never changed therefore to hold on these facts that there is no common taxable_event or fund would be to blindly follow a narrow overly simplified definition of what constitutes a single transaction or taxable_event see id pincite accordingly the district_court found that verlena's estate was entitled under the doctrine_of equitable_recoupment to a credit for the excess tax paid_by edward's estate in affirming the court_of_appeals for the eighth circuit considered the government's argument that the single-transaction requirement was not satisfied and found that in addition to the double_taxation of the same property the inclusion of the property in both estates under sec_2036 in essence resulted from the same transaction--the vitt's transfer of the real_property with retention of a life_estate for their joint lives - - and for the life of the survivor see estate of vitt v united_states f 2d pincite finally petitioner relies on 240_f2d_225 4th cir and 287_f2d_654 9th cir these cases like the case now before us concerned the estate_tax and the income_tax and in both cases the taxes were not imposed on a single taxable_event in both cases however the single-transaction requirement was found to be satisfied and equitable_recoupment was applied in the taxpayer's favor in united_states v herring supra the decedent died in and his surviving_spouse as administratrix filed the estate_tax_return in paying the tax due in the government issued a preliminary notice proposing a deficiency in although arguably there were two taxable events in estate of vitt v united_states supra -- the death of edward vitt and the death of verlena vitt see 110_f3d_678 9th cir finding that death is a taxable_event see infra p 46--the court_of_appeals for the bighth circuit considered the single transaction requirement met by the precipitating transaction the lifetime_transfer of the property to the vitts’ descendants similarly in the instant case arguably there were two transactions or taxable events--the transfer of the stock to petitioner upon decedent's death and the subsequent sale by petitioner of that stock--the precipitating transaction however was the valuation of the same item in the transfer from decedent to petitioner we note that the supreme court in 295_us_247 also did not consider the death of bull and the transfer of the overvalued partnership_interest to the estate instead it viewed the precipitating transaction----the distribution of the partnership income---as the single transaction income taxes civil penalties for fraud delinquency penalties and interest against the surviving_spouse individually and the estate for the years to the assessment for tax was made in after the time for filing a claim_for_refund of the estate_taxes had expired the administratrix filed suit_for_refund of the estate_taxes that would not have been due if the income_tax deficiency had been deducted from the value of the estate but the district_court dismissed this suit as untimely the administratrix then paid the income_tax deficiency which greatly reduced the size of the estate and sued for refund of the income taxes paid on the theory that the estate was entitled to equitable_recoupment of the overpayment of the time-barred estate_tax the district_court approved this theory and gave judgment for the estate in the amount claimed and the government appealed in affirming the court_of_appeals for the fourth circuit distinguished rothensies v electric storage battery co 329_us_396 on the ground that there the transactions were too remote from one another to justify recoupment and that claims so long dead could not be resurrected under the doctrine united_states v herring supra pincite the court_of_appeals for the fourth circuit found that although the case might differ in -- - some respects from bull v united_states supra in both cases the government has received monies which in equity and good conscience belong to the taxpayer and in both the allowance of recoupment should be made to avoid the bar of the statutes of limitations it is true that in the bull case both claims of the government grew out of the same transaction and were asserted against the same money in the hands of the executor but that in practical effect is the situation that prevails here the government has asserted two claims against the monies of the estate that came into the hands of the administratrix---one on account of past due income taxes and the other on account of the estate_tax due on the net estate and it is impossible to determine the amount of the latter without making due allowance for the deduction caused by the former united_states v herring f 2d pincite four years after the court_of_appeals for the fourth circuit decided the herring case the court_of_appeals for the ninth circuit affirmed a case with similar facts 287_f2d_654 9th cir affg 175_fsupp_218 d mont in this case the decedent died in and the executrix decedent's former wife filed the estate_tax_return in paying the tax due in the government proposed adjustments to decedent's income_tax for through for additional income_tax civil_fraud penalties and interest the executrix paid the taxes penalties and interest in installments and filed suit in district_court for refund of income_tax in the amount of the overpaid estate_taxes on the grounds of equitable_recoupment in the district_court the government argued inter alia that equitable_recoupment was not appropriate under bull v united_states supra because the single-transaction requirement was not satisfied the district_court relying upon united_states v herring supra dismissed that argument because the same money was involved in both the claim for the income_tax deficiency and the claim for estate_tax see bowcut v united_states f_supp pincite on affirming the district_court the court_of_appeals for the ninth circuit did not consider the single-transaction issue as the government appealed primarily on other grounds which the court rejected for denying equitable_recoupment see united_states v bowcut f 2d pincite n 1l 9th cir although the court_of_appeals did not consider whether the single-transaction requirement was satisfied it did note that in this case the taxpayer emphasizes that she is seeking to recover the overassessment of estate_tax by recoupment from the very fund which taken from the estate had brought about the fact of overassessment id pincite years after united_states v herring supra and united_states v bowcut supra were decided the commissioner accepted the logic of these decisions and agreed in revrul_71_56 1971_ 1_cb_404 to apply equitable_recoupment in these circumstances ’ despite the statement of administrative lerev rul 1971_1_cb_404 revoked revrul_55_226 1955_1_cb_469 which ruled citing rothensies v continued position in revrul_71_56 supra respondent now argues that the single-transaction requirement is not met in the case at hand in support of his position respondent cites two court of claims cases 610_f2d_703 and 276_f2d_17 in wilmington trust co v united_states supra the government argued equitable_recoupment in a factual context similar to united_states v herring supra and united_states v bowcut supra in this consolidated case individual taxpayers carpenter and mcmullan had been engaged in forest and land management carpenter and mcmullan incurred certain expenses in these activities which they properly deducted as ordinary and necessary business_expenses after carpenter and mcmullan had died the government determined deficiencies in their predeath income taxes on the theory that the expenses were reductions in the amount of capital_gain that carpenter and mcmullan each had realized on sales of timber the executor of each decedent's_estate paid the income_tax deficiencies and deducted the income taxes paid as claims against the decedent's te scontinued blectric storage battery co 329_us_296 that equitable_recoupment was not available in these circumstances because the single-transaction requirement was not satisfied ‘see andrews supra pincite gross_estate each estate was allowed these deductions for estate_tax purposes fach estate also timely filed an administrative claim_for_refund of the predeath income taxes it had paid the claims were denied and each of the executors filed suit_for_refund of income_tax in the court of claims if allowed the refunds of the improperly paid income taxes would have resulted in estate_tax deficiencies as the earlier deductions allowed for the income_tax claims against the estates would have been overstated after the period of limitations had expired for the government to assert contingent claims against the estates the government amended its answer in the refund suits seeking under the doctrine_of equitable_recoupment to offset any resulting estate_tax deficiencies against any income_tax refunds the court determined to be due in both cases the trial_court judges citing herring v united_states supra bowcut v united_states supra and revrul_71_56 supra found the single-transaction requirement had been satisfied and recommended decision for the government see wilmington trust co v united_states aftr 2d ustc par ct_cl trial div revd and remanded ct_cl 610_f2d_703 mcmullan v united_states aftr 2d ustc par ct_cl trial div the court of claims reversed the trial_court and held for the taxpayers stating that it was obliged by 329_us_296 to give the single-transaction requirement a narrow inflexible interpretation see 610_f2d_703 in finding that the single-transaction requirement was not satisfied the court stated the income_tax refund is based upon the deductibility from ordinary_income of the timber_operations expense the estate_tax deficiency however exists because the estate deducted the additional income taxes reflecting those expenses that it paid and now is recovering the recoupment claim thus arises from a different transaction the reduced deduction from the estate_tax than the refund claims the increased deductions from ordinary_income the government is not seeking to offset against each other two taxes levied on the same transaction but to offset the tax on one transaction against the tax on another x id pincite thus although the precipitating transaction was the deduction of the business_expenses the court of claims did not find this sufficient ’ in the taxpayers children in 276_f2d_17 received stock in a closely ‘sacademic commentators have almost invariably supported the herring-bowcut analysis over the conclusion of the court of claims see andrews supra pincite willis some limits of equitable_recoupment tax mitigation and res_judicata reflections prompted by chertkof v united_states tax law held brazilian coffee company from their deceased father's estate for estate_tax purposes the executors reported the date-of-death fair_market_value of the stock at dollar_figure which was adjusted upward to dollar_figure in an audit of the estate_tax_return hight years later in the children sold the stock for dollar_figure and reported gain based upon the adjusted date-of- death value of the stock the children then filed a timely claim_for_refund asserting that the basis reported on the income_tax returns was erroneous and that the correct date-of-death value and therefore correct basis was dollar_figure see id pincite the government denied the refunds on the basis of the date- of-death value reported in the estate_tax_return the children filed suit in the court of claims and at trial the court found that the actual fair_market_value of the stock at the date of the father's death was greater than the amount the children received in the sale the government did not advert that it might be entitled under the doctrine_of equitable_recoupment to offset the overpaid income_tax against the earlier underpaid estate_tax however on its own initiative the court of claims considered this issue and on a vote held that the government was not entitled to recoupment because the facts were not identical to those in 295_us_247 and 301_us_532 the court found that although the instant case comes fairly close to satisfying the recoupment - - standards of the supreme court the teaching of rothensies is that the doctrine_of equitable_recoupment is not a flexible doctrine but a doctrine strictly limited and limited for good reason ford v united_states f 2d pincite the court of claims did not cite united_states v herring supra and 287_f2d_654 9th cir and revrul_71_ supra had not yet been issued the good reason referred to in ford v united_states supra is the avoidance of the kind of staleness that the supreme court feared in rothensies v electric storage battery co supra that concern does not apply in the case at hand an automatic feature arising from the statutory relationship between the estate_tax and the income_tax is that once the value of the item included in the gross_estate is finally determined there is little or no factual issue with respect to the time-barred claim hence there is no genuine issue of staleness furthermore as the value improperly excluded from or included in the gross_estate automatically is the same amount erroneously included in or excluded from gross_income neither the commissioner nor the taxpayer is required to perform extensive additional recordkeeping or investigation with respect to the time-barred claim finally unlike the overpaid excise_taxes in rothensies v electric storage battery co supra which had been collected -- - for more than decades and time barred for more than years in this case the open claim and the time-barred claim arose at approximately the same time in two recent decisions 77_f3d_1122 9th cir and 110_f3d_678 9th cir the court_of_appeals for the ninth circuit the circuit to which any appeal in this case would lie held that equitable_recoupment was not available because inter alia on the facts in those cases no tax had been imposed twice on a single transaction these cases are distinguishable from the case at hand in estate of harrah v united_states supra william f harrah died in his estate included big_number shares of common_stock of harrah's inc harrah's which were valued at dollar_figure5 per share in the estate_tax_return filed in in harrah's was merged with holiday inns inc holiday inns in this merger the estate received dollar_figure of cash a dollar_figure million promissory note executed by holiday inns and convertible subordinated debentures of holiday inns with a face value of dollar_figure the amount of the taxable gain reported by the estate from the merger transaction depended upon the value of the promissory note and the convertible subordinated debentures and the basis of the harrah's stock on its income_tax return the estate valued the promissory note at its face value dollar_figure million and the convertible subordinated debentures at dollar_figure on the basis of a 20-percent discount from their face value accordingly the estate reported dollar_figure of taxable gain on its return in the estate converted the debentures into holiday inns stock which resulted in a basis of dollar_figure per share in this year the government determined a deficiency in estate_tax contending that the value of the harrah's stock was dollar_figure rather than dollar_figure5 as reported on the return in the estate sold big_number shares of holiday inns stock for dollar_figure and distributed big_number shares to a marital trust that was established by william f harrah's will which also provided that the marital trust was to be funded from the estate in the estate sold big_number shares of holiday inns stock for dollar_figure and the marital trust sold all its shares for dollar_figure in each of these sales the dollar_figure basis was used to compute the gain realized the estate filed a petition with this court contesting the commissioner's determination of the value of the harrah's stock that it reported on the estate_tax_return in during the pendency of this litigation the estate filed a timely income_tax refund claim for on the ground that if it had undervalued the harrah's stock it had then overstated the gain it realized -- -- in the merger with holiday inns at this time the commissioner and the estate stipulated that for estate_tax purposes the harrah's stock had a value of dollar_figure per share because of this stipulation the value of the harrah's stock was not an issue on appeal see estate of harrah v united_states supra pincite n after the stipulation of the value of the harrah's stock the estate filed a revised claim_for_refund of its income taxes in the government stated that it would oppose the refund claim on the grounds that the convertible subordinated debentures were undervalued in the estate filed suit in district_court for refund of dollar_figure of income_tax paid for the taxable_year at this time the estate filed a claim_for_refund of income taxes for the and taxable years and the marital trust filed a claim with respect to its taxable_year the claims filed for and were denied on the grounds that they were untimely as a result of the denial of these claims the estate amended its refund_suit in district_court to include its claims for the and years the marital trust joined in this action and sought a refund for its taxable_year the district_court applied the doctrine_of equitable_recoupment and found the three refund claims were not barred by the statute_of_limitations and also found that the proper -- - discount was percent from the face value of the convertible subordinated debentures rather than percent as reported on the estate's income_tax return the district court's determination of the amount of the discount was accepted by the government and was not an issue on appeal see estate of harrah v united_states supra pincite the only issue before the court_of_appeals for the ninth circuit was whether equitable_recoupment would provide jurisdiction for the court to consider the estate's and trust's and time-barred claims for refund of the income_tax paid on their sales of the holiday inns stock see estate of harrah v united_states supra in deciding this issue the court_of_appeals stated the single transaction requirement is but a reflection of the requirement that recoupment by the taxpayer on a time-barred claim is available only when it 1s asserted defensively against a timely claim by the government with respect to the same transaction a time-barred claim alone cannot provide jurisdiction to remove that bar id pincite the court_of_appeals found that both the estate and marital trust were seeking to employ equitable_recoupment offensively as the basis of jurisdiction in a manner not countenanced by bull v united_states supra and united_states v dalm supra see id pincite further the court_of_appeals found that the estate's and trust's attempts to supply the required jurisdiction by characterizing their efforts to reduce their and taxes as an assertion of equitable_recoupment in respect to the open tax_year must fail because consideration of the and years was barred by the statute_of_limitations and the and sales of the holiday inns stock transactions were distinct from the harrah holiday inns merger transactions occurring in although the court_of_appeals found a common thread of factual similarity linking the and transactions with the transactions it was not enough to provide jurisdiction see id pincite in 77_f3d_1122 9th cir the court_of_appeals for the ninth circuit did not decide the issue now before us the value of the stock in harrah had been stipulated and when the district_court determined the value of the convertible debentures it consequently determined the amount of gain from the sale of that stock unlike the stock at issue in this case the convertible subordinated debentures were not items included in the estate for estate_tax purposes furthermore as the taxpayer's claim_for_refund of the overpayment of income_tax realized in that sale was not time barred the court did not have to consider the issue of whether the estate could recoup the excess income_tax paid as a credit against the underpaid estate_tax in short the issue now before us is the issue that was not before the court_of_appeals in addition to these differences the instant case is otherwise distinguishable from estate of harrah v united_states supra in our case petitioner is not seeking to gain jurisdiction with a time-barred claim we have jurisdiction because respondent determined a deficiency in petitioner's estate_tax issued a notice_of_deficiency and petitioner filed timely a petition in response thereto moreover petitioner is not attempting to reduce the income_tax paid in the time-barred year it is asserting that equitable_recoupment is available to reduce the estate_tax deficiency in the open_year with the income_tax on the same item that earlier was erroneously overpaid most importantly the and sales of the holiday inns shares by the estate and trust were many transactional generations removed from the transfer of the harrah's stock to the estate and its sale of that stock in the merger neither the convertible subordinated debentures nor the holiday inns shares were items included in the estate furthermore unlike the item in bull v united_states supra and the item in the instant case the holiday inns shares were not taxed once under the estate_tax as corpus and again under the income_tax as capital_gain finally unlike the case at hand where the only act of petitioner that contributed to the circumstance of double_taxation was the erroneous valuation of those assets see united -- - states v bowcut f 2d pincite the only act of this taxpayer the executrix which contributed to the circumstance of a double tax upon the estate was her erroneous return of estate_tax liability the taxpayer in estate of harrah v united_states supra engaged in several sales transactions with multiple valuation errors in 110_f3d_678 9th cir the appellants sisters were the two daughters of eleanor parker mother who died in in the sisters sued edward allison stepfather alleging that he had abused his role as a fiduciary by embezzling funds from the mother's separate assets and from a testamentary_trust created by the mother in for the sisters the suit was settled in with the stepfather agreeing in part to create a dollar_figure settlement_trust the income of the settlement_trust was to be paid to the stepfather and the remainder was to be paid to the sisters upon his death the stepfather died in at the request of the executor of the stepfather's estate and over the objections of the sisters the trustee paid dollar_figure in estate_taxes owed by the stepfather's estate from the corpus of the settlement_trust the sisters filed a timely claim_for_refund following the estate_tax payment which was rejected by the government the sisters then filed suit_for_refund in the district_court in the district_court the government moved for summary_judgment arguing that the sisters were not entitled to a refund because the value of the settlement_trust if not part of the stepfather's estate was part of the mother's estate ’ the government claimed---by way of asserted equitable recoupment---that taxes due from the mother's estate greatly exceeded the dollar_figure that the sisters were trying to recover the district_court granted the government's motion the sisters filed a timely motion for reconsideration in arguing for the first time that equitable_recoupment did not apply because the case did not involve a single transaction or an identity of interest as required under the doctrine the district_court denied the sisters' motion for reconsideration finding that equitable_recoupment applied the district_court reasoned that the case involved a single transaction the taxation of the settlement_trust and that the requisite identity of interest was present because the parties seeking the refund were the same parties who received the benefit of a larger inheritance when the mother's estate was not taxed the district_court found that at the time of her death the mother had a cause of action against the stepfather for his fraudulent_conveyances by converting the mother's asset her cause of action into a sum certain by settling the claim that sum was therefore includable in the mother's gross_estate see 110_f3d_678 9th cir on appeal the court_of_appeals for the ninth circuit accepted the government's concession that the settlement_trust had been improperly included in the stepfather's estate however the court_of_appeals concluded that even if the mother's claim against the stepfather had been includable in her estate the government's claim against her was time barred and that bar could not be circumvented by application of the doctrine_of equitable_recoupment because this case involved two or more taxpayers two or more transactions no inconsistent treatment between them and no equitable reason to deny the sisters their refund in concluding that the district_court erroneously combined two or more separate transactions and analyzed them under the guise of taxation of the trust the court_of_appeals for the ninth circuit observed that when the supreme court declared in rothensies v electric storage battery co u s pincite that equitable_recoupment permit s a transaction which is made the subject of suit by a plaintiff to be examined in all its aspects and judgment to be rendered that does justice in view of the one transaction as a whole this pronouncement however does not mean that courts should lump together related but nonetheless separate transactions so that the facts of a case can be viewed as one transaction as a whole parker v united_states supra pincite citation omitted a number of factors contributed to the court of appeals' decision in parker to treat the sisters' matter as involving more -- - than a single transaction first neither the mother nor her estate was a party to the settlement_trust created years after the mother's death second it was not the creation of the trust that gave rise to the tax_liability that the government claimed existed with respect to the mother's estate the mother's estate_tax liability existed because she possessed a valuable right when she died the claim against the stepfather for conversion embezzlement and breach of fiduciary duty the court_of_appeals for the ninth circuit reasoned that these transactions the mother's death or the stepfather's tortious conduct giving rise to the mother's chose_in_action were undeniably separate from the event giving rise to the sisters' refund claim--the stepfather's death and the concededly erroneous taxation of his estate see parker v united_states supra pincite while the court_of_appeals conceded that the creation and taxation of the settlement_trust were in some ways related to these various transactions it found that any factual and arithmetic link between them was insufficient to enable the government to succeed in its claim for recoupment see id in contrast to parker in which the mother was not even a party to the creation of the settlement_trust in the case at hand petitioner both undervalued and sold the shares of stock that gave rise to the estate_tax deficiency and the same undervaluation and sale automatically resulted in petitioner's realization of excess income and the payment of excess income_tax therefore unlike the taxpayer in rothensies v electric storage battery co supra and the government in parker v united_states supra petitioner is not attempting to lump distinct transactions separated by many years into a single taxable_event any appeal in this case would lie to the court_of_appeals for the ninth circuit and we are bound by any decision of that court squarely in point see golsen v commissioner t c pincite however the court_of_appeals did not consider the precise issue now before us and both 77_f3d_1122 9th cir and 110_f3d_678 9th cir are otherwise distinguishable on their facts golsen does not apply see id here there is more than a mere logical relationship or factual and arithmetical link between the tax paid on the gain realized on the shares sold by petitioner and the valuation of those same shares for the estate_tax because of the statutory when the taxpayer in 329_us_296 brought suit in the claim pleaded as recoupment was for taxes collected over years before and barred by statute for over years see id pincite- similarly in 110_f3d_678 9th cir the settlement_trust was created in years after the mother's death and it was a decade later before the government roused to action when the sisters sought the refund to which they were entitled see id pincite in the instant case the stock was sold by petitioner in the year immediately following decedent's death -- - relationship between sec_2031 and sec_1014 there is automatic causality between the fair_market_value of shares reported by the estate and the gain recognized on the sale of the same property the purpose of sec_1014 is in general to provide a basis for property_acquired_from_a_decedent that is equal to the value placed upon such property for purposes of the federal estate_tax see sec_1_1014-1 income_tax regs once the proper date-of- death fair_market_value is established by judicial process and made subject_to the estate_tax it is automatic under the facts of this case that gain has been improperly subjected to the income_tax accordingly we find that the single transaction item or taxable_event requirement is met inconsistent treatment both the estate and the income_tax depend upon the same matter of fact--the fair_market_value of the shares at the date of decedent's death accordingly the value existing at decedent's death is taxed only once see sec_1014 sec_2031 with respect to this issue in parker v united_states supra the court_of_appeals for the ninth circuit compared the facts of that case in which there was an erroneous inclusion in the stepfather's estate and an erroneous failure to assess the full value of the mother's gross_estate with 295_us_247 in which the same amount of partnership profits was taxed as both corpus and income see --- - parker v united_states supra pincite in parker the court reasoned that while the government's failure to determine a deficiency in the mother's estate on the basis of the value of the remainder_interest and the inclusion of the corpus in the stepfather's estate were both wrong the erroneous tax treatment of the separate estates was not the result of inconsistent theories of taxation as required under the doctrine see id the instant case is clearly distinguishable from parker v united_states supra in this case the same item has been subjected to taxation under inconsistent theories as corpus under the estate_tax and as capital_gain under the income_tax we conclude that this requirement is satisfied see bull v united_states supra pincite see also boyle v united_states f 2d pincite treatment of the same fund as both corpus and income provided the necessary inconsistency of treatment identity of interest the courts that have found equitable_recoupment available in the cases before them have not required absolute identity of interest between the payor of the erroneous overpayment or underpayment where the government asserts recoupment and the recipient of the recoupment however if the subject transaction involves two or more taxpayers equitable_recoupment will not be available unless a sufficient identity of interest exists so that the taxpayers should be treated as one see parker v united_states supra pincite in the instant case we find that there is sufficient identity of interest between petitioner and the payor of the tax that petitioner seeks to recoup decedent's will provides that the estate_taxes are to be paid from the residue of the estate and petitioner sold stock included in that residue to pay its estate_tax liability the gain realized on the sales passed through to the residuary legatee march who reported the gain and paid the income_tax due any adjustment through recoupment will benefit only the residuary legatee and any distinction of legal entities would be purely artificial see 301_us_532 identity of interest between the trust which paid the tax and the beneficiary who had received the income 706_f2d_871 n 8th cir sufficient identity of interest between the separate estates of deceased spouses because the same parties detrimentally affected by the overpayment of estate_tax would receive the proceeds from recoupment boyle v united_states supra pincite sufficient identity of interest between estate that paid estate_tax on accumulated dividend arrearages included in corpus and all the beneficiaries of the estate who later were paid the dividends and liable for the income_tax thereon 240_f2d_225 4th cir sufficient identity between decedent and estate 175_fsupp_218 d mont same to reflect the foregoing decision will be entered under rule reviewed by the court gerber wells colvin halpern beghe chiechi laro foley vasquez gale thornton and marvel jj agree with this majority opinion - - beghe j concurring having joined the majority opinion i write separately to respond to judge chabot's argument that the structure of our deficiency jurisdiction prohibits us from applying equitable_recoupment to redetermine petitioner's estate_tax deficiency in judge chabot's view the sole issue for decision in the case at hand as he argued in 101_tc_551 mueller ii is the valuation of the savings and willits shares included in decedent's gross_estate inasmuch as we have performed that task in branson i the dissent contends that nothing remains for us to do to redetermine petitioner's estate_tax deficiency i disagree our valuations also as a practical matter have redetermined a corresponding increase in the sec_1014 basis of the shares resulting in the residuary legatee's time-barred overpayment_of_tax on the sale of the shares working with the definition of deficiency in sec_6211 there is a way in which the residuary legatee's overpayment is taken into account in computing petitioner's estate_tax deficiency while the approach i suggest requires an element of fictive or as if thinking in applying the statute i believe the grounds for applying equitable_recoupment to the facts of this case support an interpretation of sec_6211 a that allows the residuary legatee's overpayment to be taken into account in determining petitioner's estate_tax deficiency as judge chabot points out the tax court's task in this case is to redetermine petitioner's estate_tax deficiency and deficiency is a term of art in federal taxation that has special significance for our jurisdiction see 87_tc_1309 77_tc_749 52_tc_787 sec_6211 defines deficiency as follows sec_6211 definition of a deficiency a in general -- for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made in other words the deficiency d equals the correct_tax imposed t less the total_tax shown on the return s plus prior -- -- assessments a less rebates r ’ under this definition a deficiency in estate_tax will generally result if a taxpayer is found to have undervalued property included in the gross_estate because an increase in the value of included_property will increase the amount of tax imposed by subtitle b just as the amount of the deficiency is affected by the amount of tax imposed under subtitle b it can also be affected by amounts previously assessed or collected without assessment as a deficiency sec_6211 b see sec_1 e income_tax regs and rebates made see sec_6211 in applying equitable_recoupment within the statutory scheme of sec_6211 we are in effect holding after concluding that the residuary legatee paid too much income_tax on petitioner's gain on the sales of willits and savings shares that petitioner has been assessed an additional_amount of estate_tax within the meaning of sec_6211 in so doing we treat the income_tax overpayment as if it were a partial assessment of the estate_tax deficiency the residuary legatee'ss income_tax overpayment thereby has the effect of reducing the amount of the estate_tax deficiency not as a below- ' expressed as a mathematical formula d t- s a- rr the formula can also be expressed as follows d t - s - a - r the-line subtraction from the deficiency but as an above-the- line negative element of the deficiency itself see sec_6211 a b there is a long and honorable tradition of using legal fictions to overcome the rigidity of the law in order to make the legal system function fairly a legal fiction is a falsehood that is deemed to be true for limited purposes designed to bridge the gap between concept and reality a doctrine which is plainly fictitious must seek its justification in considerations of social and economic policy a doctrine which is nonfictitiou sec_2 see aclu of mississippi inc v finch 638_f2d_1336 n 5th cir and texts cited this case and these texts conclude that legal fictions can be useful and justified if employed with the understanding of producer and consumer of their character as such see also 494_us_596 stevens j dissenting discussed infra pp in effect when we engage in a fiction we redefine reality to comport with existing law as a method of changing the law to meet new realities this method of adapting the law to changing circumstances and perceptions is saved from absurdity by its underlying rationality when used properly the legal fiction is a rule_of law embodying an unconcealed falsehood at one level and a deeper truth at another more important level the falsehood is often made necessary because of the pre-existing structure of the law and is justified if it is justified by the deeper underlying truth contained within the falsehood miller liars should have good memories legal fictions and the tax code u colo l rev n often has spurious self-evidence about it l fuller legal fiction sec_71 the concepts of tax_deficiency and underpayment are themselves legal constructs that amount to fictions inasmuch as neither of them purports to be the amount of a petitioner's remaining obligation to pay tax they stand in somewhat the same relationship to such obligation as shadows do to the three- dimensional object however once a deficiency determined by the commissioner or redetermined by the tax_court is assessed the deficiency becomes a legal_obligation that the commissioner can collect and reality painfully intrudes by allowing the residuary legatee's overpayment to be taken into account in determining petitioner's estate_tax deficiency we do no more than give effect to the accepted notions that the rule_of equitable_recoupment permits recovery_of an otherwise barred claim by resort to the fiction that the overpayment is a credit or defense against a later asserted tax_liability fora year open to suit and that the doctrine_of equitable_recoupment utilizes the fiction of a tax_credit or defense to liability for a year open to suit to avoid violation of the statutory scheme providing for finality of tax determinations holzer v united originally published in slightly different form in three parts in ill l rev states 250_fsupp_875 e d wis affd per curiam 367_f2d_822 7th cir t he supreme court has explicitly and repeatedly stated that it is sometimes appropriate to interpret statutes ina manner inconsistent with their literal language zelenak thinking about nonliteral interpretations of the internal_revenue_code n c l rev zelenak notes id pincite that in the preceding years the supreme court had decided at least four tax cases by adopting on confirming a nonliteral interpretation of the code similarly the two wrongs make a right character of equitable_recoupment see willis some limits of equitable_recoupment tax mitigation and res_judicata reflections prompted by chertkof v united_states tax law emphasizes that recoupment rather than extending the statute_of_limitations to correct a perceived injustice permits a wronged party to recoup the loss against a sum still open to litigation id pincite in so doing recoupment uses the legal fiction that the recoupment claim is an element in the computation of the tax subject_to the timely claim rather than the time-barred tax the two wrongs make a right notion signifies that where an citing and discussing 469_us_131 461_us_574 461_us_300 460_us_370 earlier matter has received erroneous tax treatment trecoupment does not correct the wrong as does the mitigation statute but instead causes a later matter to be equally wrong in the opposite direction id as justice stevens observed in his dissent in 494_us_596 the supreme court in 295_us_247 could have taken the strict view that the statute_of_limitations barred the taxpayer's claim but instead avoided that unjust result by construing the plaintiff's rights ina federal tax_refund suit by reference to those of a defendant thereby proceeding under the presumption that for every right there should be a remedy united_states v dalm supra pincite acknowledging that treating a plaintiff like a defendant so as to permit in effect the equitable_tolling of the limitations_period was perhaps an unusually flexible treatment of legal categories justice stevens observed that such treatment was nothing more than the necessary expression of an exception to a generally appropriate definition an exception that had received the status of a legal rule under bull id pincite see tierney equitable_recoupment revisited the scope of the doctrine revisited in federal tax cases after united_states v dalm ky l j in mueller ii we opined that we have authority to apply equitable_recoupment in a case over which we have jurisdiction in estate of mueller v commissioner 107_tc_203 mueller iii we held consistent with the view of the majority in united_states v dalm supra that equitable_recoupment is properly confined to its traditional role as an affirmative defense having held in the case at hand that the requirements of equitable_recoupment have been satisfied our application of the doctrine does no more violence to the structure of sec_6211 than the availability of equitable_recoupment in the refund forums does to the internal_revenue_code as a whole this observation serves to distinguish equitable_recoupment and the case at hand from 516_us_235 -- - laro j concurring the united_states tax_court is a court of law that like the united_states district courts has the authority to apply equitable principles such as equitable_recoupment the majority holds as much and i agree i write separately to emphasize the fact that this court although different from district courts ina few regards the most obvious of which is that district courts were created under article iii of the u s constitution whereas this court was created under article i of the u s constitution is a court of law that has the authority to apply all of the judicial powers of a district_court this court's predecessors namely the board_of_tax_appeals and the tax_court of the united_states were not courts of law and they did not possess the judicial powers of a district_court this court's predecessors were independent agencies in the executive branch of the federal government and as such their powers were limited to those powers conferred upon them by the executive branch see 320_us_418 279_us_716 the fact that this court's predecessors were executive agencies and not courts of law made them fundamentally different from the district courts the fact that this court’s predecessors were executive agencies and not courts of law made them fundamentally different from this court -- - following the passage of the tax reform act of act publaw_91_172 83_stat_730 the united_states tax_court is the functional equivalent of a district_court see sec_951 of the act 83_stat_730 see also 501_us_868 through the act congress changed the status of this court from an independent agency in the executive branch of the government to a court of record established under article i of the constitution of the united_states see sec_7441 before and after amendment by the act see also freytag v commissioner supra pincite congress established the united_states tax_court through a constitutionally permissible exercise of its article i powers see freytag v commissioner supra the united_states tax_court as established by congress under the act sits as a district courtlike tribunal that exercises a portion of the judicial power of the united_states to the exclusion of any other function id pincite this court's judicial power allows the court to decide cases without undue influence from either the executive or legislative branch see id pincite 175_f3d_889 11th cir see also 57_tc_392 wherein the court stated it is clear from the statutory language and the senate committee report s rept no 91st cong 1st sess p c b that congress removed -- - the tax_court from the executive branch and established it as an article i court primarily for the purpose of recognizing its status as a judicial body and disposing of any problems that its status as an executive agency sitting in judgment on another executive agency might pose this court's district courtlike status means that the court's decisions are subject_to review only by a federal appellate court see sec_7482 the united_states courts of appeals shall have exclusive jurisdiction to review the decisions of the tax_court in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury appellate courts have repeatedly applied the law that preceded the act to hold that the predecessors of the united_states tax_court were not courts of law and more importantly that these predecessors lacked judicial powers in 235_f2d_97 9th cir affd per curiam 352_us_1027 for example the court_of_appeals for the ninth circuit held that the tax_court of the united_states unlike a district_court was without authority to vacate a final_decision the ninth circuit reasoned that the tax_court of the united_states was not a court at all but merely an administrative agency id pincite accord 122_f2d_324 lst cir 120_f2d_77 lst cir other appellate courts had ruled similarly applying the same reasoning see eg 142_f2d_746 3d cir affg 40_bta_664 140_f2d_263 2d cir affg an unreported order of the board_of_tax_appeals 132_f2d_243 lst cir vacating 41_bta_986 and reinstating 39_bta_767 see also 293_us_191 these prior cases do not address the current status of this court as a court of law that performs exclusively judicial functions none of these cases therefore has any bearing on the types of powers that this court is authorized to exercise in performing our judicial functions the supreme court acknowledged so much in freytag when the court held that congress constitutionally established the united_states tax_court as a court of law that exercises judicial power and perform s exclusively judicial functions and in so holding rejected the commissioner's argument that the act simply changed the status of the tax_court within the executive branch freytag v commissioner supra pincite it naturally follows from congress ' elevation of this court to an exclusively judicial court that this court possesses all of the inherent powers of the judiciary and that this court's legal and equitable powers are diametrically different from this court's executive agency predecessors which wielded executive powers only the supreme court has recently stated in dictum that the united_states tax_court lacks general equitable powers see 484_us_3 per curiam when taken in context this statement is not remarkable nor is it inconsistent with the view of this court as to our ability to exercise district courtlike equitable powers the context of the supreme court's statement in mccoy indicates clearly that the court was merely applying the well-settled rule that no court of law may ignore the express intent of congress as to the imposition of interest and penalties see id see also 165_f3d_572 7th cir in context the supreme court's dictum in 484_us_3 98_led_2 108_sct_217 per curiam that the tax_court lacks 'general equitable powers' means only that the tax_court is not empowered to override statutory limits on its power by forgiving interest and penalties that congress has imposed for nonpayment of taxes----but then no court is unless the imposition would be unconstitutional in fact the court made no mention of mccoy when it decided freytag years later in sum congress through the act elevated the status of this court to a court of law and the supreme court in freytag held that congress' action was constitutional as a federal court of law this court naturally possesses the inherent powers of any other federal court of law eg the federal district courts including the power to apply equitable principles such as equitable_recoupment because the court holds as much today i concur in our decision parr foley vasquez thornton and marvel jj agree with this concurring opinion -- - chabot j dissenting the majority hold that this court has authority to apply the doctrine_of equitable_recoupment and that petitioner is entitled to recoup the residuary legatee's excessive payment of income_tax against the estate_tax deficiency supra majority op pp for the reasons set forth in my dissent in 101_tc_551 mueller ii i respectfully dissent the majority opinion and judge laro's concurring opinion do not attempt to deal with the substance of that dissent instead they focus on this court's status as a court as a result of the amendments made by the tax reform act of tra '69 publaw_91_172 83_stat_730 i am well aware of the text of tra '69 its legislative_history and the congress' intentions i am satisfied that there is nothing in the materials considered by or generated by the congress in connection with tra '69 that speaks to the issue of equitable_recoupment however it is clear that the congress did not intend to make this court an article iti court firstly clearly this court is a court secondly this court is not a federal district_court this court is a federal trial_court like the district courts and must abide by the same federal rules of evidence however this court has statutory authority to prescribe its own rules_of_practice and procedure sec_7453 which in many respects are different from the federal rules of civil procedure this court has statutorily prescribed deficiency jurisdiction which the district courts do not have the district courts have refund jurisdiction which this court does not have except where an overpayment is developed in a case that began as a deficiency case or in a tefra partnership or s_corporation case this court has developed the lawrence doctrine modified by the golsen doctrine as described in 99_tc_490 which does not have a practical counterpart in the district courts this court's burden_of_proof rules in deficiency cases differ in some respects from those applicable in refund cases in the district courts see in this connection 293_us_507 as to other differences between this court and the district courts see 516_us_235 thirdly as to the critical dispute in the instant case this court and the district courts differ in their statutory powers in such a way that equitable_recoupment fits what the district courts do decide directly how much including interest the government must pay to the taxpayer or vice versa and does not fit what this court does redetermine the amount of the deficiency if any which is merely one factor in how much must be paid fourthly nothing in the concepts of a court or a court of law makes equitable_recoupment an essential characteristic of a court or of a court of law my position remains that we are to resolve those matters which affect the amount of the estate_tax deficiency to be set forth on the decision document we enter in the instant case equitable_recoupment does not affect any of the elements of the deficiency as statutorily defined and so does not affect the decision we enter judge beghe's concurring opinion does deal with this court's deficiency jurisdiction which is the only jurisdiction that brings the instant case before us judge beghe’s concurring opinion suggests a route by which the square peg of recoupment could be squeezed into the round hole of the statutory definition of deficiency ’ however several aspects of this suggested route remain to be paved firstly deficiency and underpayment are defined terms sec_6211 sec_6664 they are not legal fictions the amount if any that a taxpayer may have to pay to the government may well be different from the amount of the deficiency or any underpayment secondly the supreme court has recently indicated that as to the tax_court the statute_of_limitations the major ' this imagery is generally thought to have originated in sidney smith's reference to a square person has squeezed himself into the round hole sketches of moral philosophy impediment that equitable_recoupment is designed to circumvent must be given a strict application and the equities are unavailing see 516_us_235 thus this court was barred from holding that lundy overpaid his income taxes even if his claim_for_refund would have been timely in a district_court see id pincite majority op thomas j dissenting also lundy lost even though it was clear that lundy and his wife had substantially overpaid their income taxes see id pincite lundy did not involve the staleness missing documents and faded memories that statutes of limitations are generally established to guard against the majority of the supreme court determined that there was no room for legal fictions suggested by justices thomas and stevens the court_of_appeals for the fourth circuit or lundy's counsel to correct this obvious injustice and the government was permitted to hold onto the lundys' overpaid taxes solely because of the text of the then-applicable statute_of_limitations of course lundy’s situation does not fit into the current mold of equitable_recoupment the relevance of lundy to our discussion is the supreme court’s focus on the details of statutory grants and limitations of power and jurisdiction and that court’s reluctance to modify the strictness of the statute even to correct an obvious injustice thirdly judge beghe's concurrence relies on the analysis of equitable_recoupment in justice stevens' dissent in 494_us_596 although much understanding may be gleaned from a distinguished jurist's dissent the fact remains that the dissent is what the supreme court's majority rejected cohen and whalen jj agree with this dissent
